UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): May 13, 2016 Code Rebel Corporation (Exact name of registrant as specified in its charter) Delaware 001-37377 46-4825060 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 77 Ho’okele Street, Suite 102 Kahului, HI (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code: (808) 871-6496 Not applicable (Former Name or Former Address, If Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On May 9, 2016, Thomas M. Moreno, resigned as the president of Code Rebel Corporation and its ThinOps Resources, LLC subsidiary and business unit. The Joint Operating Committee of Code Rebel and Aegis Identity Software, Inc. (“Aegis Identity”) will take appropriate actions to facilitate an orderly transition of the duties of president to other members of the executive board of Code Rebel prior to the effective date of the proposed merger between Code Rebel and Aegis Identity, at which time a new executive slate will be installed. Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: May 13, 2016 CODE REBEL CORPORATION By: /s/ Arben Kryeziu Arben Kryeziu Chairman and Chief Executive Officer
